579 F.2d 1000
78-2 USTC  P 9591
ALMA PISTON COMPANY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1095.
United States Court of Appeals,Sixth Circuit.
July 3, 1978.

Paul R. Trigg, Jr., Joel J. Morris, Dykema, Gossett, Spencer, Goodnow & Trigg, David M. Rosenberger, Detroit, Mich., for petitioner-appellant.
Myron C. Baum, Acting Asst. Atty. Gen., Tax Div., U. S. Dept. of Justice, Washington, D. C., Gilbert E. Andrews, Crombi, J. D. Garrett, Richard Farber, Meade Whitaker, Chief Counsel, I. R. S., Charles L. Saunders, Jr., Washington, D. C., for respondent-appellee.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.

ORDER

1
On receipt and consideration of an appeal in the above-styled case; and


2
Finding that contrary to the contentions of appellant, the Tax Court properly determined that appellant corporation had been "availed of for the purpose of avoiding the income tax with respect to its shareholders,"1 and that there was no proof to the contrary from the corporation by which this court could find that the Tax Court findings were clearly erroneous.


3
Now, therefore, the judgment of the Tax Court is affirmed for the reasons as to this issue set forth in the opinion of the Tax Court dated April 6, 1976, 35 T.C.M.  (CCH) 464 (1976).



1
 I.R.C. § 532